Exhibit 10.26


DELPHI AUTOMOTIVE PLC


Summary Description of Adjustments to Outstanding
Delphi Automotive PLC Equity Awards
Effective December 4, 2017, the Powertrain Systems business segment of Delphi
Automotive PLC, now known as Aptiv PLC (“Aptiv”), will be separated through a
spinoff to Aptiv’s shareholders, which will result in the distribution of
Aptiv’s interest in a newly formed company, Delphi Technologies PLC (“Delphi
Technologies”), to holders of Aptiv shares (the “Spin-Off”).
As a result of the Spin-Off, each Aptiv equity award that was outstanding as of
the Spin-Off and granted by Aptiv pursuant to the terms of Aptiv’s equity
incentive plans (“Aptiv Equity Plans”) and related grant agreements and/or
notices (and related documents) will be adjusted pursuant to its terms as of the
date of, and immediately prior to, the Spin-Off by action of Aptiv’s
Compensation and Human Resources Committee (“Aptiv CHRC”) under the terms of the
Aptiv Equity Plans as follows:


(A) Time-Based RSU Award (for Delphi Technologies employees):
Generally, although each adjusted Time-Based RSU Award held by a Delphi
Technologies Participant (as defined in the Employee Matters Agreement) will
continue to be subject to terms and conditions substantially identical to the
terms and conditions applicable to the original Time-Based RSU Award but under
the Delphi Technologies PLC Long-Term Incentive Plan (the “Delphi Technologies
Equity Plan”) as an Adjusted Award (as defined in the Delphi Technologies Equity
Plan), each such adjusted Time-Based RSU Award will be deemed modified to the
extent necessary to reflect the fact that the holder provides services to Delphi
Technologies or its subsidiaries or affiliates (and not Aptiv or its
subsidiaries or affiliates) and the issuer of the shares underlying the adjusted
Time-Based RSU Award will be Delphi Technologies (and not Aptiv). For the
avoidance of doubt, the transfer of the holder’s employment to Delphi
Technologies or its subsidiaries or affiliates in connection with the Spin-Off
alone will not constitute a Qualifying Termination or a termination without
“Cause” or for “Good Reason” for purposes of the original Time-Based RSU Award.
In particular:
1.
The adjusted Time-Based RSU Award represents the right to receive Delphi
Technologies ordinary shares and dividend equivalents (if applicable) with
respect thereto, rather than ordinary shares of Aptiv and dividend equivalents
(if applicable) with respect thereto, and references to Aptiv ordinary shares
will be deemed references to Delphi Technologies ordinary shares, as applicable.

2.
The number of Delphi Technologies ordinary shares subject to the adjusted
Time-Based RSU Award will be adjusted as described in the Employee Matters
Agreement.

3.
Where the context requires, references in the original Time-Based RSU Award to
Aptiv or its subsidiaries or affiliates (or their policies or administrative
entities) will be deemed references to Delphi Technologies or its subsidiaries
or affiliates (or their policies or administrative entities), as applicable,
except as provided below. Further, the original Time-Based RSU Award will be
deemed modified to provide that any notices, requests or other communications
under the adjusted Time-Based RSU Award will be delivered,






--------------------------------------------------------------------------------

Exhibit 10.26


if to Delphi Technologies, to its chief human resources officer at its primary
company address.
4.
If the original Time-Based RSU Award provides that it may vest on a “Change in
Control,” or in the event of certain terminations of employment following a
“Change in Control,” such vesting provisions will be triggered only in
connection with a Change in Control of Delphi Technologies, as defined in the
Delphi Technologies Equity Plan (and not a “Change in Control” of Aptiv, as
defined in the applicable Aptiv Equity Plan). If applicable to those vesting
provisions, references to Aptiv or the “Committee” in the definition of
“Replacement Award” and in the related definitions of “Cause” and “Good Reason”
in the original Time-Based RSU Award will be deemed to be references to Delphi
Technologies and the Delphi Technologies Compensation Committee, respectively.

5.
In all cases (and even if the adjusted Time-Based RSU Award vests in connection
with a Change in Control of Delphi Technologies), to the extent necessary to
avoid a tax or penalty under Section 409A of the Internal Revenue Code (“Section
409A”), the payment or settlement of the adjusted Time-Based RSU Award will not
be made until the earliest time permitted under the terms of such award that
will not trigger a tax or penalty under Section 409A.

(B) Performance-Based RSU Award (for Delphi Technologies employees):
Generally, each adjusted PRSU Award held by a Delphi Technologies Participant
will differ from the original PRSU Award in that it will be deemed modified to
the extent necessary to reflect the fact that the holder provides services to
Delphi Technologies or its subsidiaries or affiliates (and not Aptiv or its
subsidiaries or affiliates) and the issuer of the shares underlying the award
will be Delphi Technologies (and not Aptiv). For the avoidance of doubt, the
transfer of the holder’s employment to Delphi Technologies or its subsidiaries
or affiliates in connection with the Spin-Off alone will not constitute a
Qualifying Termination or a termination without “Cause” or for “Good Reason” for
purposes of the original PRSU Award. In particular:
1.
The adjusted PRSU Award represents the right to receive Delphi Technologies
ordinary shares and dividend equivalents (if any) with respect thereto, rather
than ordinary shares of Aptiv and dividend equivalents (if any) with respect
thereto, and references to Aptiv ordinary shares will be deemed references to
Delphi Technologies ordinary shares, as applicable.

2.
The “Target” number of Delphi Technologies ordinary shares subject to the
adjusted PRSU Award will be adjusted as described in the Employee Matters
Agreement.

3.
The performance metrics and goals or their achievement as set forth in the
original PRSU Award will be equitably adjusted and finalized or determined by
Delphi Technologies’ Compensation Committee in connection with the Spin-Off.

4.
Where the context requires, references in the original PRSU Award to Aptiv or
its subsidiaries or affiliates (or their policies or administrative entities)
will be deemed references to Delphi Technologies or its subsidiaries or
affiliates (or their policies or administrative entities), as applicable, except
as provided below. Further, the original PRSU Award will be deemed modified to
provide that any notices, requests or other






--------------------------------------------------------------------------------

Exhibit 10.26


communications under the adjusted PRSU Award will be delivered, if to Delphi
Technologies, to its chief human resources officer at its primary company
address.
5.
If the original PRSU Award provides that it may vest on a “Change in Control,”
or in the event of certain terminations of employment following a “Change in
Control,” such vesting provisions will be triggered only in connection with a
Change in Control of Delphi Technologies, as defined in the Delphi Technologies
Equity Plan (and not a “Change in Control” of Aptiv, as defined in the
applicable Aptiv Equity Plan). If applicable to those vesting provisions,
references to Aptiv or the “Committee” in the definition of “Replacement Award”
and in the related definitions of “Cause” and “Good Reason” in the original PRSU
Award will be deemed to be references to Delphi Technologies and the Delphi
Technologies Compensation Committee, respectively.

6.
In all cases (and notwithstanding any provisions to the contrary), the vesting
and payment or settlement of the adjusted PRSU Award will be made at the time
permitted under the terms of such award that will not trigger a tax or penalty
under Section 409A.

(C) RSU Award (for Delphi Technologies directors):
Generally, although each adjusted RSU Award held by an individual who will be a
member of the Board of Directors of Delphi Technologies immediately following
the Spin-Off will continue to be subject to terms and conditions substantially
identical to the terms and conditions applicable to the original RSU Award but
under the Delphi Technologies Equity Plan as an Adjusted Award (as defined in
the Delphi Technologies Equity Plan), each adjusted RSU Award will be deemed
modified to the extent necessary to reflect the fact that the holder provides
services to Delphi Technologies (and not Aptiv) and the issuer of the shares
underlying the adjusted RSU Award will be Delphi Technologies (and not Aptiv).
For the avoidance of doubt, the cessation of the holder’s service on the Aptiv
Board of Directors and the commencement of the holder’s service on the Delphi
Technologies Board of Directors in connection with the Spin-Off alone will not
constitute a “termination of Board service” for purposes of the original RSU
Award. In particular:
1.
The adjusted RSU Award represents the right to receive Delphi Technologies
ordinary shares and dividend equivalents (if applicable) with respect thereto,
rather than ordinary shares of Aptiv and dividend equivalents (if applicable)
with respect thereto, and references to Aptiv ordinary shares will be deemed
references to Delphi Technologies ordinary shares, as applicable.

2.
The number of Delphi Technologies ordinary shares subject to the adjusted RSU
Award will be adjusted as described in the Employee Matters Agreement.

3.
Where the context requires, references in the original RSU Award to Aptiv or its
subsidiaries or affiliates (or their policies or administrative entities) will
be deemed references to Delphi Technologies or its subsidiaries or affiliates
(or their policies or administrative entities), as applicable, except as
provided below. Further, the original RSU Award will be deemed modified to
provide that any notices, requests or other communications under the adjusted
RSU Award will be delivered, if to Delphi Technologies, to its chief human
resources officer at its primary company address.






--------------------------------------------------------------------------------

Exhibit 10.26


4.
With respect to the vesting provisions in the original RSU Award (except as
otherwise provided in the following paragraph), each reference to a “Change in
Control” is deemed to be a reference to only a Change in Control of Delphi
Technologies, as defined in the Delphi Technologies Equity Plan (and not a
“Change in Control” of Aptiv, as defined in the applicable Aptiv Equity Plan).

5.
In all cases (and even if the adjusted RSU Award vests in connection with a
Change in Control of Delphi Technologies), to the extent necessary to avoid a
tax or penalty under Section 409A, the payment or settlement of the adjusted RSU
Award will not be made until the earliest time permitted under the terms of such
award that will not trigger a tax or penalty under Section 409A.




